SCHLEGEL, Senior Judge
(dissenting in part):
I would hold that the judge erred in failing to suppress the evidence obtained from the stop and search of the appellant and his ear. As a result, I would set aside the findings of guilty and dismiss Charge I and its specifications. This case turns on the Florida Supreme Court’s decision in State v. Riley, 638 So.2d 507 (Fla.1994), Officer Jennewein’s trial testimony about why he stopped the appellant, and federal case law concerning traffic stops.
The defendant in Riley was the passenger in a car that was stopped for failing to use a turn signal pursuant to Fla. Stat. § 316.155 (1999), which provides that:
(1) No person may turn a vehicle from a direct course upon a highway unless and until such movement can be made with reasonable safety, and then only after giving an appropriate signal in the manner hereinafter provided, in the event any other vehicle may be affected by the movement.
During the stop, the police discovered the defendant had some marijuana. The trial court, in suppressing the marijuana, found that the police officers, who were engaged in drug enforcement operations, had no basis to stop the car because no other cars were affected by the driver’s failure to signal before turning. The Florida Supreme Court, in affirming the lower court, held,
If no other vehicle is affected by a turn from the highway, then a signal is not required by the statute. If a signal is not required, then a traffic stop predicated on failure to use a turn signal is illegal and any evidence obtained as a result of that stop must be suppressed.
Id. at 508. While I disagree with the Florida Supreme Court’s interpretation of the plain meaning of that paragraph of the statute, they are the ultimate authority on the scope and construction of their own state statutes. United States v. Allen, 27 M.J. 234, 238 (C.M.A.1988).
In the case sub judice, Officer Jennewein testified that his probable cause for the stop was the appellant’s turn "without signaling. Officer Jennewein said there was moderate traffic on the street that night, including men cruising through the area in their cars looking for prostitutes. However, he could not say that any other vehicle was affected by the appellant’s turn, including his own.
“The Fourth Amendment requires that searches and seizures be reasonable. A search or seizure is ordinarily unreasonable in the absence of individualized suspicion of wrongdoing.” City of Indianapolis v. Edmond, 531 U.S. 32, 37, 121 S.Ct. 447, 148 L.Ed.2d 333 (2000) (citing Chandler v. Miller, 520 U.S. 305, 308, 117 S.Ct. 1295, 137 L.Ed.2d 513 (1997)); United States v. McCarthy, 38 M.J. 398, 402 (C.M.A.1993) (citing United States v. Thatcher, 28 M.J. 20, 22 (C.M.A.1989) and United States v. Middleton, 10 M.J. 123, 127 (C.M.A.1981)). The decision to stop a motorist is reasonable when a law enforcement officer has probable cause to believe that a traffic violation has occurred. Delaware v. Prouse, 440 U.S. 648, 659, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979); Pennsylvania v. Mimms, 434 U.S. 106, 109, 98 S.Ct. 330, 54 L.Ed.2d 331 (1977) (per curiam). The actual motivation of a law enforcement officer who detains a motorist based on probable cause is irrelevant. Whren v. United States, 517 U.S. 806, 810-13, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996).
The rule articulated by the Supreme Court in Whren provides law enforcement officers broad leeway to conduct searches and seizures regardless of whether their subjective intent corresponds to the legal justifications for their actions. But the flip side of that leeway is that the legal justification must be objectively grounded.
United States v. Miller, 146 F.3d 274, 279 (5th Cir.1998). See also United States v. Lopez-Soto, 205 F.3d 1101 (9th Cir.2000); *550United States v. Lopez-Valdez, 178 F.3d 282 (5th Cir.1999).
In Miller, the accused drove his motor home through an intersection with his left turn signal on, without turning or changing lanes. A deputy sheriff stopped him for the purpose of issuing a warning citation for improper use of the turn signal pursuant to Tex. Transp. Code § 547.305(c) (Vernon Supp.1997). During the stop, the accused consented to the warrantless search of his vehicle and the police found marijuana. The District Court denied defendant’s motion to suppress the evidence, and he was convicted of possession of marijuana with intent to distribute. The Court of Appeals for the Fifth Circuit held that the lower court erred in admitting the marijuana into evidence because it found that flashing a turn signal without turning or changing lanes was not a violation of Texas law. As a result, there was no probable cause for the stop.
In Lopez-Soto, the accused was stopped by a San Diego police officer while driving a car that displayed license plates from Baja California, Mexico. The police officer conducted the stop because he mistakenly believed that Baja California required motorists to affix a visible registration sticker on the rear of the car. During the stop, the officer discovered 400 kilograms of marijuana in the car. The District Court denied defendant’s motion to suppress the evidence and the accused entered a conditional plea of guilty to possession of the marijuana with the intent to distribute. In reversing the accused’s conviction, the Court of Appeals for the 9th Circuit found that even though the defendant’s vehicle had no valid registration sticker, the officer’s mistaken understanding of the law did not provide an objectively reasonable basis for the stop.
In Lopez-Valdez, the accused was driving on a public highway in Texas near the Mexican border. Traveling in the opposite direction, a Texas state trooper and a border patrol agent noticed her car had numerous passengers. They suspected that she was smuggling aliens. When the trooper looked in his rearview mirror, he saw the accused’s brake lights come on and noticed a hole in the right taillight. The trooper decided to stop the accused because he believed that a broken taillight constituted a traffic infraction. After the stop, the trooper and agent discovered that most of the passengers were illegal aliens. The accused unsuccessfully sought to suppress this evidence and was convicted of willfully transporting illegal aliens. On appeal she argued that the trooper and agent lacked reasonable suspicion and probable cause for the stop. The Court of Appeals for the Fifth Circuit agreed with her and found that the presence of people in the car alone did not raise a reasonable suspicion of wrongdoing and that under Texas law a broken taillight did not justify a traffic stop. The court held that the stop of the accused’s car also did not pass muster under the good faith exception to the exclusionary rule.
Like the other police officers in the cited cases, Officer Jennewein was mistaken about the law. As a result, the stop of the appellant was not objectively grounded in the law. The majority holds that despite this disconnect, the stop was still permissible based upon reasonable suspicion. I agree that a traffic stop may be based on reasonable suspicion. However, a stop under this theory must be based upon observations that the person stopped has committed, is committing, or is about to commit a crime. See Lopez-Soto, 205 F.3d at 1104 (citing Berkemer v. McCarty, 468 U.S. 420, 439, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984)).
Officer Jennewein testified that shortly after midnight, he was on routine patrol for suspicious persons in a high crime area of Melbourne, Florida. He spotted the appellant’s ear parked in a dirt lot next to the home of a “convicted felon, crack user and small, middle dealer. He sells a lot of cocaine to the prostitutes.” Officer Jennewein ran the license plate number and discovered the car was registered to an address on Patrick Air Force Base (AFB), Florida. He examined the car and found Patrick AFB stickers indicating the owner was a noncommissioned officer. Officer Jennewein testified he parked across the street to see if anybody came to the car “so I could check, you know, it could have been a military spouse, their children, something like that, down here in the drug area. And it’s not a kosher place for a member or a family mem*551ber to be.” (Before becoming a police officer for the city of Melbourne, Officer Jennewein had been an Air Force security policeman, stationed at Patrick AFB.) After waiting for 10 or 15 minutes for someone to return to the car, Officer Jennewein was called away to another area. Later, while sitting in his patrol car in a parking lot, some distance from where he originally noticed the appellant’s car, watching people and cars, he saw the car drive by. Officer Jennewein pulled onto the street approximately 150 feet behind the appellant’s vehicle. Almost simultaneously, the appellant made a right turn into an alley. Officer Jennewein initiated a traffic stop of the appellant because he failed to signal for the turn.
In my opinion, these facts are insufficient to justify a stop based upon reasonable suspicion that criminal activity was afoot. Initially, there was nothing distinctive about the car except that it was parked near public housing in a high crime area of the city. It was close to the home of a convicted felon who sold cocaine to prostitutes. Officer Jennewein learned that the car was registered to a noncommissioned officer stationed at Patrick AFB. However, he never saw anyone from the car enter or exit the felon’s home. No individual was seen using or possessing cocaine or drinking alcohol before operating the car. In fact, but for Officer Jennewein’s misunderstanding about traffic laws in the state of Florida, he never observed the car being operated in an unlawful manner.
Under the majority’s theory, Officer Jennewein would have been justified stopping any car parked near the felon’s house or operating in that high crime area early in the morning. I would hold that Officer Jennewein violated the Fourth Amendment when he stopped the appellant and that the evidence obtained as a result of the stop should have been suppressed by the judge. See Wong Sun v. United States, 871 U.S. at 484-85, 83 S.Ct. 407. Since all of the evidence concerning the drug offenses was obtained or derived from the stop, I would set aside and dismiss Charge I and its specifications.